             UNITED STATES DISTRICT COURT
            MIDDLE DISTRICT OF PENNSYLVANIA

DAVID FRANTZ, Individually
And as Guardian and Parent of
M.F., a Minor,                      CIVIL ACTION NO. 3:18-cv-00509

           Plaintiff,

           v.                       (SAPORITO, M.J.)

NATIONWIDE INSURANCE
COMPANY, et al.,

           Defendant.

                          MEMORANDUM


     This is a diversity action by an insured against his homeowner

insurer for breach of contract and negligent misrepresentation. 1 This

action was commenced by the filing of a writ of summons in the Court of

Common Pleas of Monroe County, Pennsylvania, on November 1, 2017.

Thereafter, on February 2, 2018, the plaintiff filed the complaint. The

defendant, Nationwide Mutual Fire Insurance Company (“Nationwide”),2



1    The court dismissed a bad faith count with prejudice. (Doc. 17).
2    The original complaint also named “Nationwide Insurance” and
“Nationwide Insurance Company” as separate defendants. In its answer
and other papers, the defendant has stated that the policy at issue was
issued by Nationwide Mutual Fire Insurance Company, the only proper
timely removed this case to this court on March 2, 2018. (Doc. 1). This

matter was assigned to the undersigned United States magistrate judge

upon consent of the parties.       The defendant moved for summary

judgment. (Doc. 39). It filed a statement of material facts and brief in

support of the motion. (Doc. 39-2; Doc. 40). The plaintiffs filed a response

to the statement of material facts and brief in opposition to the motion.

(Doc. 41; Doc. 42). The defendant filed a reply brief and a reply to

plaintiffs’ statement of additional facts. (Doc. 43; Doc. 44). For the

reasons set forth below, we will grant the motion.

  I.     Statement of Facts

       This action arises out of an accident on November 1, 2013, when the

plaintiff, M.F., an 8-or 9-year old minor (Doc. 39-3, at 11), was injured

while operating an all-terrain vehicle (the “ATV”), which was struck by a

vehicle on a state road adjacent to the property owned by his father, the

plaintiff David Frantz. The accident occurred in the eastbound lane of

Molasses Valley Road, Kunkletown, Pennsylvania.          As M.F. left the



defendant and that the complaint incorrectly names “Nationwide
Insurance” and “Nationwide Insurance Company” as defendants. This
representation does not appear to be in dispute so we refer to
“Nationwide” as the sole defendant in this opinion.
                                   2
Frantz property heading in a northerly direction on Molasses Valley

Road, he was struck by a motor vehicle, throwing him from the ATV and

resulting in injuries. 3

      At the time of the accident, Frantz had in effect a homeowners

insurance policy that was purchased from Nationwide for the Frantz

property located at 974 Molasses Valley Road.         At the time of the

accident, Frantz and M.F. resided at the insured property. The policy

provided coverage      for personal injury, property damage, and bodily

injury up to $300,000.        Following the accident, Frantz notified

Nationwide of M.F.’s injuries. Nationwide denied the claim four years

later, on March 6, 2018.

      Frantz was deposed by Nationwide’s counsel on October 8, 2020,

and prior to his deposition, he contends that he also made a declaration

dated March 1, 2020. 4 (Doc. 39-3; Doc. 41-4). In his declaration, Frantz



3    At his deposition, Frantz testified that a claim on behalf of his son
was made against the operator of the other vehicle and it settled for
$12,000 or $15,000. (Doc. 39-3, at 20).

4      Nationwide maintains that the declaration “was not previously
provided to Defendants.” (Doc. 43, at 8). Further, Nationwide objects to
the declaration under Fed. R. Civ. P. 56 (c)(2) because the plaintiff refers
to it as an “affidavit” without notarization. However, Fed. R. Civ. P. 56
(c)(4) permits the use of an “affidavit or declaration” to oppose a motion
                                     3
asserts that when he went to obtain insurance for his home, he told Mr.

Nagey of the Nagey Insurance Agency and the women working in his

office that he and his family were ATV users and he wanted insurance

coverage for ATV use on his property and in the areas around his

property. (Doc. 41-4 ¶¶ 5-6). In his deposition, Frantz testified that he

“never met a guy,” rather, he met with a woman, but he could not

remember her name. (Doc. 39-3, at 21).

      In his declaration, Frantz stated that he expected that he and his

family had insurance coverage for ATV use on his property and in the

areas surrounding his house. (Doc. 41-4 ¶ 6). In his deposition, Frantz

testified as follows:

            Q.    Is there some coverage that you expected to
                  receive from Nationwide that you did not get
                  as a result of the November 1st, 2013
                  accident?

            A.    I’m not sure, I never really read the policies.



“made on personal knowledge, set out facts that would be admissible in
evidence, and show that the . . . declarant is competent to testify on the
matters stated.” The comment to the 2010 Amendment states: “A formal
affidavit is no longer required. 28 U.S.C. § 1746 allows a written unsworn
declaration, certificate, verification, or statement subscribed in proper
form as true under penalty of perjury to substitute for an affidavit.” Fed.
R. Civ. P. 56(c) advisory committee notes (2010). We find that the
declaration complies with Rule 56 (c)(4).
                                      4
               Q.   As we sit here today, is there something you
                    think that they should pay for that they
                    didn’t pay for?

               A.   I’m not sure. You know what I mean? I’m
                    not sure. I don’t even know why I’m here.

(Doc. 39-3, at 24).

   II.     Legal Standard

         Under Rule 56 of the Federal Rules of Civil Procedure, summary

judgment should be granted only if “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A fact is “material” only if it might affect the

outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A dispute of material fact is “genuine” only if the evidence “is such

that a reasonable jury could return a verdict for the non-moving party.”

Anderson, 477 U.S. at 248. In deciding a summary judgment motion, all

inferences “should be drawn in the light most favorable to the non-

moving party, and where the non-moving party’s evidence contradicts the

movant’s, then the non-movant’s must be taken as true.” Pastore v. Bell

Tel. Co. of Pa., 24 F.3d 508, 512 (3d Cir. 1994).

         The   party   seeking   summary   judgment    “bears the     initial

responsibility of informing the district court of the basis for its motion,”

                                      5
and demonstrating the absence of a genuine dispute of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the movant makes

such a showing, the non-movant must set forth specific facts, supported

by the record, demonstrating that “the evidence presents a sufficient

disagreement to require submission to the jury.” Anderson, 477 U.S. at

251–52. Thus, in evaluating a motion for summary judgment, the Court

must first determine if the moving party has made a prima facie showing

that it is entitled to summary judgment. See Fed. R. Civ. P. 56(a); Celotex,

477 U.S. at 331. Only once that prima facie showing has been made does

the burden shift to the nonmoving party to demonstrate the existence of

a genuine dispute of material fact. See Fed. R. Civ. P. 56(a); Celotex, 477

U.S. at 331.

     Both parties may cite to “particular parts of materials in the record,

including depositions, documents, electronically stored information,

affidavits or declarations, stipulations (including those made for the

purposes of the motion only), admissions, interrogatory answers or other

materials.” Fed. R. Civ. P. 56(c)(1)(A). “An affidavit or declaration used

to support or oppose a motion must be made on personal knowledge, set

out facts that would be admissible in evidence, and show that the affiant


                                     6
or declarant is competent to testify on the matters stated.” Fed. R. Civ.

P. 56(c)(4). “Although evidence may be considered in a form which is

inadmissible at trial, the content of the evidence must be capable of

admission at trial.” Bender v. Norfolk S. Corp., 994 F. Supp. 2d 593, 599

(M.D. Pa. 2014); see also Pamintuan v. Nanticoke Mem’l Hosp., 192 F.3d

378, 387 n.13 (3d Cir. 1999) (noting that it is not proper, on summary

judgment, to consider evidence that is not admissible at trial).

III. Discussion

     A. Breach of Contract

     Count I of the amended complaint asserts a breach of contract cause

of action. The elements necessary to plead a breach of contract claim

under Pennsylvania law are: “(1) the existence of a contract, including

its essential terms[;] (2) a breach of the contract; and, (3) resultant

damages.” Meyer, Darragh, Buckler, Bebenek & Eck, P.L.L.C. v. Law

Firm of Malone Middleman, P.C., 137 A.3d 1247, 1258 (Pa. 2016) (citing

J.F. Walker Co. v. Excalibur Oil Grp. Inc., 792 A.2d 1269, 1272 (Pa.

Super. Ct. 2002)). It is undisputed that the express language of the policy

does not afford coverage to Frantz or M.F. (Doc. 16, at 4-5.) Nevertheless,

the plaintiffs maintain that they have a viable breach of contract claim


                                    7
based upon the “reasonable expectations” doctrine.            This doctrine

provides that “where an insurer or its agent creates a reasonable

expectation of coverage in the insured, but subsequently makes a

unilateral change to the terms of the policy applied for and paid for, the

insured’s reasonable expectations of coverage may prevail over the

unambiguous language of the policy.” Downey v. First Indem. Ins., 214 F.

Supp. 3d 414, 424 (E.D. Pa. 2016) (citing UPMC Health Sys. v. Metro. Life

Ins. Co., 391 F.3d 497, 502-03 (3d Cir. 2004); Millers Capital Ins. Co. v.

Gambone Bros. Dev. Co., 941 A.2d 706, 717 (Pa. Super. Ct. 2007)). The

reasonable expectations doctrine has been described by the Third Circuit

as follows:

              Pennsylvania case law. . . dictates that the proper
              focus for determining issues of insurance coverage
              is the reasonable expectations of the insured. In
              most cases, the language of the insurance policy
              will provide the best indication of the content of
              the parties’ reasonable expectations. Courts,
              however, must examine the totality of the
              insurance transaction involved to ascertain the
              reasonable expectations of the insured. As a result,
              even the most clearly written exclusion will not
              bind the insured where the insurer or its agent has
              created in the insured a reasonable expectation of
              coverage. However, this aspect of the doctrine is
              only applied “in very limited circumstances” to
              protect non-commercial insureds from policy
              terms not readily apparent and from insurer

                                       8
           deception. Absent sufficient justification, . . . an
           insured may not complain that his or her
           reasonable expectations were frustrated by policy
           limitations that are clear and unambiguous.

Liberty Mut. Ins. Co. v. Treesdale, Inc., 418 F.3d 330, 344 (3d Cir. 2005).

     Here, the plaintiffs contend that Frantz sought insurance coverage

for ATV use by him and his family on his property and in the area

surrounding his rural home from Nationwide through the Nagey

Insurance Agency. In their brief in opposition to the motion for summary

judgment, the plaintiffs point to a meeting that Frantz had with

individuals working for Nationwide at the insurance agency where he

allegedly informed them that he wanted to increase coverage to include

the use of ATVs by him and his family. (Doc. 42, at 2-5.).

     Frantz submitted a declaration dated March 1, 2020, in support of

his position.     The declaration is conclusory, self-serving, and

contradictory of his later deposition testimony. Frantz stated in the

declaration that when he obtained insurance for his home and his cars,

he “expected that my family and I had insurance coverage for ATV use

on my property and in the areas around my house.” (Doc. 41-4 ¶6.)

Conclusory, self-serving affidavits are insufficient to withstand a motion

for summary judgment. United States v. Commander, 734 Fed. App’x

                                     9
824, 831 (3d Cir. 2018). Further, the declaration is inconsistent with

Frantz’s deposition testimony. For example, in his declaration, Frantz

stated that he “told Mr. Nag[e]y and the women working at his office both

me and my family were ATV users and that I wanted insurance coverage

for our ATV use.” (Doc. 41-4 ¶5.) At his deposition taken on October 8,

2020, Frantz testified that, at an unspecified time before the accident, he

had a conversation with “the girls that were in [the office] all the time”

about his ownership of a four-wheeler and he “wondered” whether it was

covered under “homeowner’s” or “car insurance.” (Doc. 39-3, at 22-23.)

In response to that inquiry, he testified that “I think they said

homeowner’s should cover anything if you had an accident on the

property or anything.” (Id. at 23) (emphasis added). In addition, Frantz

testified that he never “met a guy,” rather, he met with a woman whose

name he could not remember. (Id. at 20.) Frantz also testified as follows:

                 Q.    Did you have any other conversation
                       about the use of ATVs?

                 A.    We didn’t discuss too much. I was just
                       wondering if it was covered. Back then
                       I had – about a year or two I had gotten
                       a four-wheeler. I didn’t have the
                       license or nothing because I kept it on
                       the property.


                                    10
                 Q.     And you don’t remember the name of
                        the person you spoke with?

                 A.     No. There were a couple different
                        women in there. I don’t remember
                        them anymore.

                 Q.     And I believe they told you the
                        homeowner’s should cover anything if
                        you had an accident on the property. Is
                        that what they told you?

                 A.     Pretty much.       Homeowner’s would
                        cover it, not your car insurance.


(Id. at 23-24 (emphasis added)). As set out above, when asked during his

deposition if there was some coverage that Frantz expected to receive

from Nationwide that he did not get as a result of the November 1, 2013,

accident, his response was “I’m not sure, I never really read the policies.”

(Id. at 24.) He further stated that “I don’t even know why I’m here [at

his deposition].”     (Id.)   Neither the deposition testimony, nor the

declaration identifies which coverage Frantz expected to receive from

Nationwide.

     The policy, as written, is consistent with what Frantz claims that

the representatives of the Nagey Insurance Agency informed him-- i.e.,

that accidents involving the use of an ATV on his property were covered.

Specifically, the policy includes coverage for ATV use while on an insured
                                     11
location. On page H1 of the policy, the exclusion related to personal

liability and medical payments to others related to the use of a motor

vehicle does not apply to “a vehicle owned by an insured and designed for

recreation off public roads while on an insured location.” (Doc. 39-5, at

28) (emphasis added).

     In addition, the amended complaint seeks damages in an amount

in excess of $100,000 for the defendant’s alleged failure to “provide

sufficient funds to compensate M.F. for his bodily injuries and David

Frantz for the losses” and for its failure to “properly pay the policy limits

for the plaintiff’s and M.F.’s severe and permanent bodily injuries.” (Doc.

9, at 5.) The amended complaint does not identify a contractual right

under the policy to receive any sum for M.F.’s injuries or Frantz’s losses.

At his deposition, Frantz testified as follows:

            Q.   As we sit here today, is there something you
                 think that they [Nationwide] should pay for
                 that they didn’t pay for?

            A.   I’m not sure. You know what I mean? I’m
                 not sure. I don’t even know why I’m here.

(Doc. 39-3, at 24) (emphasis added). Thus, we find that the plaintiffs

have failed to produce any facts, supported by the record, which



                                     12
demonstrate that “the evidence presents a sufficient disagreement to

require submission to the jury.” Anderson, 477 U.S. at 251–52.

     B. Negligent Misrepresentation

     In count II of the amended complaint, the plaintiffs assert a cause

of action for negligent misrepresentation. The elements of a negligent

misrepresentation claim are: “(1) a misrepresentation of material fact; (2)

made under circumstances in which the misrepresenter ought to have

known its falsity; (3) with an intent to induce another to act on it; and (4)

which results in injury to a party acting in justifiable reliance on the

misrepresentation.” Bilt-Rite Contractors, Inc. v. Architectural Studio,

866 A.2d 270, 277 (Pa. 2005).

     Here, despite Frantz’s self-serving affidavit where he stated that he

“expected” that he had coverage for the use of an ATV on his property

and in the areas around his house, Frantz confirmed at his deposition

that he was informed by a representative of the Nagey Insurance Agency

that his homeowner’s policy would cover accidents involving the use of an

ATV if the accident occurred on the property. His deposition testimony

is contrary to his declaration in that he testified that he “wondered”

whether the use of a four-wheeler was covered under his homeowner’s


                                     13
policy or his car insurance policy. He was advised that the use of an ATV

was covered if the accident occurred on his property.     It is undisputed

that the accident related to this action did not occur on Frantz’s property.

Under these circumstances, as with the breach of contract count, we find

that the plaintiffs have failed to produce any facts, supported by the

record, which demonstrate that the matter should be submitted to a jury.

      C. Statute of Limitations Defense

      Considering our decision above, it is not necessary to address the

statute of limitations argument made by the defendants.

IV.   Conclusion

       For the foregoing reasons, the defendant’s motion for summary

judgment will be granted.

      An appropriate order follows.

                                   s/Joseph F. Saporito, Jr.
                                   JOSEPH F. SAPORITO, JR.
                                   U.S. Magistrate Judge

Dated: May 19, 2021




                                      14
